[exhibit1026302019001.jpg]
DocuSign Envelope ID: 7A0D17BC-D7F3-4C80-841E-58D6A83D6C84 CONFIDENTIAL
CONSULTING AGREEMENT This Confidential Consulting Agreement (the “Agreement”) is
executed as of the date shown on the signature page (the “Effective Date”), by
and between FLG Partners, LLC, a California limited liability company (“FLG”),
and the entity identified on the signature page (“Client”). RECITALS WHEREAS,
FLG is in the business of providing certain financial services; WHEREAS, Client
wishes to retain FLG to provide and FLG wishes to provide such services to
Client on the terms set forth herein; NOW, THEREFORE, in consideration of the
mutual covenants set forth herein, the parties hereto agree as follows: 1.
Services. (1.5%) per month. FLG shall be entitled to recover all costs and
expenses (including, without limitation, attorneys’ fees) incurred A. Commencing
on the Effective Date, FLG will perform those by it in collecting any amounts
overdue under this Agreement. services (the “Services”) described in one or more
exhibits attached hereto. Such services shall be performed by the member D.
Client hereby agrees to pay FLG a deposit as set forth on Exhibit or members of
FLG identified in Exhibit A (collectively, the “FLG A (the “Deposit”) to be held
in its entirety as security for Client’s Member”). future payment obligations to
FLG under this Agreement. Upon termination of this Agreement, all amounts then
owing to FLG B. Client acknowledges and agrees that FLG’s success in performing
under this Agreement shall be charged against the Deposit and the the Services
hereunder will depend upon the participation, balance thereof, if any, shall be
refunded to Client. cooperation and support of Client’s most senior management.
E. Within ten (10) days of Client’s receipt of an expense report from C.
Notwithstanding anything in Exhibit A or elsewhere in this FLG’s personnel
performing Services hereunder, Client shall Agreement to the contrary, neither
FLG nor any of its members immediately reimburse FLG personnel directly for
reasonable shall serve as an employee, an appointed officer, or an elected
travel and out-of-pocket business expenses detailed in such director of Client.
Consistent with the preceding: (i) Client shall expense report. Any required air
travel, overnight accommodation not appoint FLG Member as a corporate officer in
Client’s and resulting per diem expenses shall be consistent with Client’s
corporate minutes; (ii) Client shall not elect FLG Member to its travel &
expense policies for Client’s employed executive staff. board of directors or
equivalent governing body; and (iii) the FLG Member shall have no authority to
sign any documents on behalf 3. Relationship of the Parties. of Client,
including, but not limited to, federal or state securities filings, tax filings,
or representations and warranties on behalf of A. FLG’s relationship with Client
will be that of an independent Client except as pursuant to a specific
resolution(s) of Client’s contractor and nothing in this Agreement shall be
construed to board of directors or equivalent governing body granting such
create a partnership, joint venture, or employer-employee authority to FLG
Member as a non-employee consultant to Client. relationship. FLG is not the
agent of Client and is not authorized to make any presentation, contract, or
commitment on behalf of D. The Services provided by FLG and FLG Member hereunder
shall Client unless specifically requested or authorized to do so by Client not
constitute an audit, attestation, review, compilation, or any in writing. FLG
agrees that all taxes payable as a result of other type of financial statement
reporting engagement (historical compensation payable to FLG hereunder shall be
FLG’s sole or prospective) that is subject to the rules of the California Board
liability. FLG shall defend, indemnify and hold harmless Client, of Accountancy,
the AICPA, or other similar state or national Client’s officers, directors,
employees and agents, and the licensing or professional bodies. Client agrees
that any such administrators of Client’s benefit plans from and against any
services, if required, will be performed separately by its claims, liabilities
or expenses relating to such taxes or independent public accountants or other
qualified consultants. compensation. E. During the term of this Agreement,
Client shall not hire or retain 4. Term and Termination. the FLG Member as an
employee, consultant or independent contractor except pursuant to this
Agreement. A. The term of this Agreement shall be for the period set forth in
Exhibit A. 2. Compensation; Payment; Deposit; Expenses. B. Either party may
terminate this Agreement upon thirty (30) A. As compensation for Services
rendered by FLG hereunder, Client calendar days advance written notice to the
other party. shall pay FLG the amounts set forth in Exhibit A for Services
performed by FLG hereunder (the “Fees”). The Fees shall be net C. Either party
may terminate this Agreement immediately upon a of any and all taxes,
withholdings, duties, customs, social material breach of this Agreement by the
other party and a failure contributions or other reductions imposed by any and
all by the other party to cure such breach within ten (10) days of authorities
which are required to be withheld or collected by Client written notice thereof
by the non-breaching party to the breaching or FLG, including ad valorem, sales,
gross receipts or similar taxes, party. but excluding US income taxes based upon
FLG’s or FLG D. FLG shall have the right to terminate this Agreement immediately
Member’s net taxable income. without advance written notice (i) if Client is
engaged in, or B. As additional compensation to FLG, Client will pay FLG the
requests that FLG or the FLG Member undertake or ignore any incentive bonus or
warrants or options, if any, set forth in Exhibit illegal or unethical activity,
or (ii) upon the death or disability of A. the FLG Member. C. Client shall pay
FLG all amounts owed to FLG under this E. This Agreement shall be deemed
terminated if during any six Agreement upon Client’s receipt of invoice, with no
purchase order month period no billable hours occur, with the termination date
required. Any invoices more than thirty (30) days overdue will effective on the
date of the last billable hour therein. accrue a late payment fee at the rate of
one and 50/100 percent Initial: Client _____ FLG _____ Page 1 of 5 190311
FLG-Immersion Confidential Consulting Agreement.docx



--------------------------------------------------------------------------------



 
[exhibit1026302019002.jpg]
DocuSign Envelope ID: 7A0D17BC-D7F3-4C80-841E-58D6A83D6C84 CONFIDENTIAL
CONSULTING AGREEMENT F. If at any time during the one (1) year period following
termination AGGREGATE CUMULATIVE LIABILITY HEREUNDER, of this Agreement Client
shall hire or retain the FLG Member as WHETHER IN CONTRACT, TORT, NEGLIGENCE, an
employee, consultant or independent contractor, AND in so MISREPRESENTATION,
STRICT LIABILITY OR doing induce, compel or cause FLG Member to leave FLG as a
OTHERWISE, SHALL NOT EXCEED AN AMOUNT EQUAL precondition to commencing or
continuing employment or TO THE LAST TWO (2) MONTHS OF FEES PAYABLE BY
consultancy with Client, Client shall immediately pay to FLG in CLIENT UNDER
PARAGRAPH 2(A) OF THIS AGREEMENT. readily available funds a recruiting fee equal
to the annualized CLIENT ACKNOWLEDGES THAT THE COMPENSATION amount of Fees
payable hereunder, which shall equal either (i) 260 PAID BY IT UNDER THIS
AGREEMENT REFLECTS THE multiplied by the daily rate, if this Agreement provides
for Fees ALLOCATION OF RISK SET FORTH IN THIS AGREEMENT payable by daily rate,
or (ii) 2,100 multiplied by the hourly rate, if AND THAT FLG WOULD NOT ENTER
INTO THIS this Agreement provides for Fees payable by hourly rate, AGREEMENT
WITHOUT THESE LIMITATIONS ON ITS multiplied by thirty percent (30%). LIABILITY.
THIS PARAGRAPH SHALL NOT APPLY TO EITHER PARTY WITH RESPECT TO A BREACH OF ITS
5. Disclosures CONFIDENTIALITY OBLIGATIONS. A. IRS Circular 230. To ensure
compliance with requirements A. As a condition for recovery of any amount by
Client against FLG, imposed by the IRS effective June 20, 2005, FLG hereby
informs Client shall give FLG written notice of the alleged basis for Client
that any tax advice offered during the course of providing, liability within
ninety (90) days of discovering the circumstances or arising out of, the
Services rendered pursuant to this Agreement, giving rise thereto, in order that
FLG will have the opportunity to unless expressly stated otherwise, is not
intended or written to be investigate in a timely manner and, where possible,
correct or used, and cannot be used, for the purpose of: (i) avoiding tax-
rectify the alleged basis for liability; provided that the failure of related
penalties under the Internal Revenue Code, or (ii) Client to give such notice
will only affect the rights of Client to the promoting, marketing or
recommending to another party any tax- extent that FLG is actually prejudiced by
such failure. related matter(s) said tax advice address(es). Notwithstanding
anything herein to the contrary, Client must assert B. Attorney-Client
Privilege. Privileged communication disclosed to any claim against FLG by the
sooner of: (i) ninety (90) days after FLG or FLG Member may waive the privilege
through no fault of discovery; (ii) ninety (90) days after the termination of
this FLG. FLG strongly recommends that Client consult with legal Agreement;
(iii) ninety (90) days after the last date on which the counsel before
disclosing privileged information to FLG or FLG Services were performed; or,
(iv) sixty (60) days after completion Member. Pursuant to Paragraph 6, neither
FLG nor FLG Member of a financial or accounting audit for the period(s) to which
a claim will be responsible for damages caused through Client’s waiver of
pertains. privilege, whether deliberate or inadvertent, by disclosing such 7.
Indemnification. information to FLG or FLG Member. A. FLG and FLG Member acting
in relation to any of the affairs of 6. DISCLAIMERS AND LIMITATION OF LIABILITY.
Client shall, to the fullest extent permitted by law, as now or EXCEPT AS
EXPRESSLY SET FORTH HEREIN, ALL hereafter in effect, be indemnified and held
harmless, and such SERVICES TO BE PROVIDED BY FLG AND FLG MEMBER right to
indemnification shall continue to apply to FLG and FLG (FOR PURPOSES OF THIS
PARAGRAPH 6, COLLECTIVELY Member following the term of this Agreement out of the
assets and “FLG”) HEREUNDER ARE PROVIDED “AS IS” WITHOUT profits of the Client
from and against all actions, costs, charges, ANY WARRANTY WHATSOEVER. CLIENT
RECOGNIZES losses, damages, liabilities and expenses which FLG or FLG THAT THE
“AS IS” CLAUSE OF THIS AGREEMENT IS AN Member, or FLG’s or FLG Member’s heirs,
executors or IMPORTANT PART OF THE BASIS OF THIS AGREEMENT, administrators,
shall or may incur or sustain by or by reason for WITHOUT WHICH FLG WOULD NOT
HAVE AGREED TO any act done, concurred in or omitted in or about the execution
of ENTER INTO THIS AGREEMENT. FLG EXPRESSLY FLG’s or FLG Member’s duty or
services performed on behalf of DISCLAIMS ALL OTHER WARRANTIES, TERMS OR Client;
and Client shall advance the reasonable attorney’s fees, CONDITIONS, WHETHER
EXPRESS, IMPLIED, OR costs and expenses incurred by FLG or FLG’s Member in
STATUTORY, REGARDING THE PROFESSIONAL connection with litigation related to the
foregoing on the same SERVICES, INCLUDING ANY, WARRANTIES OF basis as such
advancement would be available to the Client’s MERCHANTABILITY, TITLE, FITNESS
FOR A officers and directors, PROVIDED THAT Client shall not be PARTICULAR
PURPOSE AND INFRINGEMENT. NO obligated to make payments to or on behalf of any
person (i) in REPRESENTATION OR OTHER AFFIRMATION OF FACT connection with
services provided by such person outside the REGARDING THE SERVICES PROVIDED
HEREUNDER scope of Services contemplated by this Agreement, and not SHALL BE
DEEMED A WARRANTY FOR ANY PURPOSE OR authorized or consented to by Client’s CEO
or Board of Directors, GIVE RISE TO ANY LIABILITY OF FLG WHATSOEVER. or (ii) in
respect of any (a) gross negligence or willful misconduct of such person, or (b)
negligence of such person, but only to the IN NO EVENT SHALL FLG BE LIABLE FOR
ANY extent that FLG’s errors and omissions liability insurance would INCIDENTAL,
INDIRECT, EXEMPLARY, SPECIAL, cover such person for such negligence without
regard to Client’s PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY obligation to
indemnify FLG hereunder. CIRCUMSTANCES, INCLUDING, BUT NOT LIMITED TO: LOST
PROFITS; REVENUE OR SAVINGS; WAIVER BY B. FLG and FLG Member shall have no
liability to Client relating to CLIENT, WHETHER INADVERTENT OR INTENTIONAL, OF
the performance of its duties under this agreement except in the CLIENT’S
ATTORNEY-CLIENT PRIVILEGE THROUGH event of FLG’s or FLG Member’s gross
negligence or willful CLIENT’S DISCLOSURE OF LEGALLY PRIVILEGED misconduct.
INFORMATION TO FLG; OR THE LOSS, THEFT, C. FLG and FLG Member agree to waive any
claim or right of action TRANSMISSION OR USE, AUTHORIZED OR OTHERWISE, FLG or
FLG Member might have whether individually or by or in OF ANY DATA, EVEN IF
CLIENT OR FLG HAVE BEEN the right of Client, against any director, secretary and
other officers ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF THE of Client and the
liquidator or trustees (if any) acting in relation to POSSIBILITY THEREOF.
NOTWITHSTANDING ANYTHING any of the affairs of Client and every one of them on
account of IN THIS AGREEMENT TO THE CONTRARY, FLG’S any action taken by such
director, officer, liquidator or trustee or Initial: Client _____ FLG _____ Page
2 of 5 190311 FLG-Immersion Confidential Consulting Agreement.docx



--------------------------------------------------------------------------------



 
[exhibit1026302019003.jpg]
DocuSign Envelope ID: 7A0D17BC-D7F3-4C80-841E-58D6A83D6C84 CONFIDENTIAL
CONSULTING AGREEMENT the failure of such director, officer, liquidator or
trustee to take any B. This Agreement will be governed by and construed in
accordance action in the performance of his duties with or for Client; with the
laws of California without giving effect to any choice of PROVIDED THAT such
waiver shall not extend to any matter in law principles that would require the
application of the laws of a respect of any gross negligence or willful
misconduct which may different jurisdiction. attach to any such persons. C. Any
claim, dispute, or controversy of whatever nature arising out 8. Representations
and Warranties. of or relating to this Agreement (including any other
agreement(s) contemplated hereunder), including, without limitation, any action
A. Each party represents and warrants to the other that it is authorized or
claim based on tort, contract, or statute (including any claims of to enter into
this Agreement and can fulfill all of its obligations breach or violation of
statutory or common law protections from hereunder. discrimination, harassment
and hostile working environment), or B. FLG and FLG Member warrant that they
shall perform the Services concerning the interpretation, effect, termination,
validity, diligently, with due care, and in accordance with prevailing
performance and/or breach of this Agreement (“Claim”), shall be industry
standards for comparable engagements and the resolved by final and binding
arbitration before a single arbitrator requirements of this Agreement. FLG and
FLG Member warrant (“Arbitrator”) selected from and administered by the San
Francisco that FLG Member has sufficient professional experience to office of
JAMS (the “Administrator”) in accordance with its then perform the Services in a
timely and competent manner. existing commercial arbitration rules and
procedures. The arbitration shall be held in San Francisco, California. The C.
Each party represents and warrants that it has and will maintain a Arbitrator
shall, within fifteen (15) calendar days after the policy or policies of
insurance with reputable insurance companies conclusion of the Arbitration
hearing, issue a written award and providing the members, officers and
directors, as the case may be, statement of decision describing the essential
findings and of itself with coverage for losses from wrongful acts. FLG
conclusions on which the award is based, including the calculation covenants
that it has an error and omissions insurance policy in of any damages awarded.
The Arbitrator also shall be authorized place in the form provided to Client
prior to or contemporaneously to grant any temporary, preliminary or permanent
equitable with the date of execution of this Agreement and will continue to
remedy or relief he or she deems just and equitable and within the maintain such
policy or equivalent policy provided that such policy scope of this Agreement,
including, without limitation, an or equivalent policy shall be available at
commercially reasonable injunction or order for specific performance. Each party
shall bear rates. its own attorneys’ fees, costs, and disbursements arising out
of the arbitration, and shall pay an equal share of the fees and costs of the 9.
Work Product License. The parties do not anticipate that FLG or FLG
Administrator and the Arbitrator; provided, however, the Member will create any
intellectual property for Client in performing Arbitrator shall be authorized to
determine whether a party is the the Services pursuant to this Agreement.
However, FLG and FLG prevailing party, and if so, to award to that prevailing
party Member grant to Client a world-wide, perpetual, exclusive, royalty-
reimbursement for its reasonable attorneys’ fees, costs and free, irrevocable
license to use and create derivative works from all disbursements, and/or the
fees and costs of the Administrator and tangible and electronic documents,
spreadsheets, and financial models the Arbitrator. The Arbitrator's award may be
enforced in any court (collectively, “Work Product”) produced or authored by FLG
Member of competent jurisdiction. Notwithstanding the foregoing, nothing in the
course of performing the Services pursuant to this Agreement. in this Paragraph
10(C) will restrict either party from applying to Any patent rights arising out
of the Services will be assigned to and any court of competent jurisdiction for
injunctive relief. owned by Client and not FLG or FLG Member. All other rights,
including, but not limited to, the residual memory of any methods, D. Neither
party may assign its rights or delegate its obligations discoveries,
developments, improvements, know-how, ideas, insights, hereunder, either in
whole or in part, whether by operation of law analytical concepts and skills
directly inherent to, or reasonably or otherwise, without the prior written
consent of the other party; required for, the competent execution of FLG
Member’s profession as provided, however, that FLG may assign its rights and
delegate its a chief financial officer are reserved in their entirety by FLG and
FLG obligations hereunder to any affiliate of FLG. The rights and Member.
liabilities of the parties under this Agreement will bind and inure to the
benefit of the parties’ respective successors and permitted 10. Miscellaneous.
assigns. A. Any notice required or permitted to be given by either party hereto
E. If any provision of this Agreement, or the application thereof, shall under
this Agreement shall be in writing and shall be personally for any reason and to
any extent be invalid or unenforceable, the delivered or sent by a reputable
courier mail service (e.g., Federal remainder of this Agreement and application
of such provision to Express) or by facsimile confirmed by reputable courier
mail other persons or circumstances shall be interpreted so as best to service,
to the other party as set forth in this Paragraph 10(A). reasonably effect the
intent of the parties. The parties further agree Notices will be deemed
effective two (2) days after deposit with a to replace such void or
unenforceable provision of this Agreement reputable courier service or upon
confirmation of receipt by the with a valid and enforceable provision that will
achieve, to the recipient from such courier service or the same day if sent by
extent possible, the economic, business and other purposes of the facsimile and
confirmed as set forth above. void or unenforceable provision. If to FLG: F.
This Agreement, the Exhibits, and any executed Non-Disclosure Jeffrey S. Kuhn
Agreements specified herein and thus incorporated by reference FLG Partners, LLC
constitute the entire understanding and agreement of the parties P.O. Box 556
with respect to the subject matter hereof and thereof and supersede 7 East Road
all prior and contemporaneous agreements or understandings, Ross, CA 94957-0556
express or implied, written or oral, between the parties with respect Tel:
415-454-5506 hereto. The express terms hereof control and supersede any course
Fax: 415-456-1191 of performance or usage of the trade inconsistent with any of
the E-mail: jeff@flgpartners.com terms hereof. If to Client: the address,
telephone numbers and email address G. Any term or provision of this Agreement
may be amended, and the shown below Client’s signature on the signature page.
observance of any term of this Agreement may be waived, only by Initial: Client
_____ FLG _____ Page 3 of 5 190311 FLG-Immersion Confidential Consulting
Agreement.docx



--------------------------------------------------------------------------------



 
[exhibit1026302019004.jpg]
DocuSign Envelope ID: 7A0D17BC-D7F3-4C80-841E-58D6A83D6C84 CONFIDENTIAL
CONSULTING AGREEMENT a writing signed by the parties. The waiver by a party of
any breach then the non-performing, hindered or delayed party shall be hereof
for default in payment of any amount due hereunder or excused for such
non-performance, hindrance or delay, as default in the performance hereof shall
not be deemed to constitute applicable, of those obligations affected by the
Force Majeure a waiver of any other default or succeeding breach or default.
Event for as long as such Force Majeure Event continues and such party continues
to use its best efforts to recommence performance H. Subject to Client’s
approval, which shall not be unreasonably whenever and to whatever extent
possible without delay, including withheld, upon completion of the engagement
hereunder FLG may through the use of alternate sources, workaround plans or
other place customary “tombstone” advertisements using Client’s logo means. and
name in publications of FLG’s choice at its own expense, and/or cite the
engagement in similar fashion on FLG’s website. K. This Agreement may be
executed in any number of counterparts and by the parties on separate
counterparts, each of which when I. If Client discloses FLG Member’s name on
Client’s website (such executed and delivered shall constitute an original, but
all the as in an executive biography, for example), press releases, SEC
counterparts together constitute one and the same instrument. filings and other
public documents and media, then Client shall include in the description of FLG
Member a sentence substantially L. This Agreement may be executed by facsimile
signatures the same as “[FLG Member] is also a partner at FLG Partners, a
(including electronic versions of this document in Adobe Acrobat leading CFO
services firm in Silicon Valley.” Portable Document Format form which contain
scanned or secure, digitally signed signatures) by any party hereto and such
signatures J. If and to the extent that a party’s performance of any of its
shall be deemed binding for all purposes hereof, without delivery obligations
pursuant to this Agreement is prevented, hindered or of an original signature
being thereafter required. delayed by fire, flood, earthquake, elements of
nature or acts of God, acts of war, terrorism, riots, civil disorders,
rebellions or M. Survivability. The following Paragraphs shall survive the
revolutions, or any other similar cause beyond the reasonable termination of
this Agreement: 6 (“Disclaimers and Limitation of control of such party (each, a
“Force Majeure Event”), and such Liability”); 7 (“Indemnification”); 8
(“Representations and non-performance, hindrance or delay could not have been
Warranties”); 9 (“Work Product License”); and 10 prevented by reasonable
precautions of the non-performing party, (“Miscellaneous”). IN WITNESS WHEREOF,
the parties hereto have executed this Agreement as of the Effective Date.
CLIENT: FLG: Immersion Corporation, FLG Partners, LLC, a Delaware corporation. a
California limited liability company. By: Amie Peters By: Jeffrey S. Kuhn
Signed: Signed: Title: General Counsel Title: Administrative Partner Address: 50
Rio Robles Effective Date: March 11, 2019 San Jose, CA 95134 Tel: 408-467-1900
Fax: 408-467-1901 Email: apeters@immersion.com REMAINDER OF THIS PAGE LEFT BLANK
Initial: Client _____ FLG _____ Page 4 of 5 190311 FLG-Immersion Confidential
Consulting Agreement.docx



--------------------------------------------------------------------------------



 
[exhibit1026302019005.jpg]
DocuSign Envelope ID: 7A0D17BC-D7F3-4C80-841E-58D6A83D6C84 CONFIDENTIAL
CONSULTING AGREEMENT EXHIBIT A 1. Description of Services: Financial advisory
services. 2. FLG Member: Bern Whitney. 3. Fees: $450 per hour, subject to any
hourly maximums that Client may establish from time to time. 4. Additional
Compensation: None. 5. Deposit: $10,000. 6. Term: Indefinite, and terminable
pursuant to Paragraph 4 of the Agreement. 7. Non-Disclosure Agreement:
FLG-Client Mutual Non-Disclosure Agreement dated March 4, 2019 (the “NDA”).
REMAINDER OF THIS PAGE LEFT BLANK Initial: Client _____ FLG _____ Page 5 of 5
190311 FLG-Immersion Confidential Consulting Agreement.docx



--------------------------------------------------------------------------------



 
[exhibit1026302019006.jpg]
Certificate Of Completion Envelope Id: 7A0D17BCD7F34C80841E58D6A83D6C84 Status:
Completed Subject: Please DocuSign: 190311 FLG-Immersion Confidential Consulting
Agreement.pdf Source Envelope: Document Pages: 5 Signatures: 2 Envelope
Originator: Certificate Pages: 5 Initials: 8 Jeffrey S. Kuhn AutoNav: Enabled PO
Box 556 EnvelopeId Stamping: Enabled Ross, CA 94957 Time Zone: (UTC-08:00)
Pacific Time (US & Canada) jeff@flgpartners.com IP Address: 73.222.41.32 Record
Tracking Status: Original Holder: Jeffrey S. Kuhn Location: DocuSign 3/11/2019
4:30:11 PM jeff@flgpartners.com Signer Events Signature Timestamp Jeffrey S.
Kuhn Sent: 3/11/2019 4:32:04 PM jeff@flgpartners.com Viewed: 3/11/2019 4:32:12
PM Administrative Partner Signed: 3/11/2019 4:32:21 PM FLG Partners Signature
Adoption: Uploaded Signature Image Security Level: Email, Account Authentication
(None) Using IP Address: 73.222.41.32 Electronic Record and Signature
Disclosure: Not Offered via DocuSign Anne Peters Sent: 3/11/2019 4:32:22 PM
apeters@immersion.com Viewed: 3/11/2019 4:33:48 PM SVP, IP Licensing and Legal
Affairs Signed: 3/11/2019 4:34:13 PM Security Level: Email, Account
Authentication (None) Signature Adoption: Drawn on Device Using IP Address:
12.220.159.101 Electronic Record and Signature Disclosure: Accepted: 3/4/2019
3:02:55 PM ID: 153a7a45-7a32-431f-8230-c3d4daf15ed2 In Person Signer Events
Signature Timestamp Editor Delivery Events Status Timestamp Agent Delivery
Events Status Timestamp Intermediary Delivery Events Status Timestamp Certified
Delivery Events Status Timestamp Carbon Copy Events Status Timestamp Bern
Whitney Sent: 3/11/2019 4:34:14 PM bern@flgpartners.com Security Level: Email,
Account Authentication (None) Electronic Record and Signature Disclosure:
Accepted: 10/14/2016 9:55:03 AM ID: 2f9542e8-a999-4e73-a193-0b00819d6330



--------------------------------------------------------------------------------



 
[exhibit1026302019007.jpg]
Carbon Copy Events Status Timestamp Wendy Whitworth Sent: 3/11/2019 4:34:14 PM
wendy@flgpartners.com Security Level: Email, Account Authentication (None)
Electronic Record and Signature Disclosure: Not Offered via DocuSign Notary
Events Signature Timestamp Envelope Summary Events Status Timestamps Envelope
Sent Hashed/Encrypted 3/11/2019 4:34:14 PM Certified Delivered Security Checked
3/11/2019 4:34:14 PM Signing Complete Security Checked 3/11/2019 4:34:14 PM
Completed Security Checked 3/11/2019 4:34:14 PM Payment Events Status Timestamps
Electronic Record and Signature Disclosure



--------------------------------------------------------------------------------



 
[exhibit1026302019008.jpg]
Electronic Record and Signature Disclosure created on: 2/1/2016 2:35:46 PM
Parties agreed to: Anne Peters, Bern Whitney CONSUMER DISCLOSURE From time to
time, FLG Partners (we, us or Company) may be required by law to provide to you
certain written notices or disclosures. Described below are the terms and
conditions for providing to you such notices and disclosures electronically
through the DocuSign, Inc. (DocuSign) electronic signing system. Please read the
information below carefully and thoroughly, and if you can access this
information electronically to your satisfaction and agree to these terms and
conditions, please confirm your agreement by clicking the â€˜I agreeâ€™ button
at the bottom of this document. Getting paper copies At any time, you may
request from us a paper copy of any record provided or made available
electronically to you by us. You will have the ability to download and print
documents we send to you through the DocuSign system during and immediately
after signing session and, if you elect to create a DocuSign signer account, you
may access them for a limited period of time (usually 30 days) after such
documents are first sent to you. After such time, if you wish for us to send you
paper copies of any such documents from our office to you, you will be charged a
$0.00 per-page fee. You may request delivery of such paper copies from us by
following the procedure described below. Withdrawing your consent If you decide
to receive notices and disclosures from us electronically, you may at any time
change your mind and tell us that thereafter you want to receive required
notices and disclosures only in paper format. How you must inform us of your
decision to receive future notices and disclosure in paper format and withdraw
your consent to receive notices and disclosures electronically is described
below. Consequences of changing your mind If you elect to receive required
notices and disclosures only in paper format, it will slow the speed at which we
can complete certain steps in transactions with you and delivering services to
you because we will need first to send the required notices or disclosures to
you in paper format, and then wait until we receive back from you your
acknowledgment of your receipt of such paper notices or disclosures. To indicate
to us that you are changing your mind, you must withdraw your consent using the
DocuSign â€˜Withdraw Consentâ€™ form on the signing page of a DocuSign envelope
instead of signing it. This will indicate to us that you have withdrawn your
consent to receive required notices and disclosures electronically from us and
you will no longer be able to use the DocuSign system to receive required
notices and consents electronically from us or to sign electronically documents
from us. All notices and disclosures will be sent to you electronically Unless
you tell us otherwise in accordance with the procedures described herein, we
will provide electronically to you through the DocuSign system all required
notices, disclosures, authorizations, acknowledgements, and other documents that
are required to be provided or made available to you during the course of our
relationship with you. To reduce the chance of you inadvertently not receiving
any notice or disclosure, we prefer to provide all of the required notices and
disclosures to you by the same method and to the same address that you have
given us. Thus, you can receive all the disclosures and notices electronically
or in paper format through the paper mail delivery system. If you do not agree
with this process, please let us know as described below. Please also see the
paragraph immediately above that describes the consequences of your electing not
to receive delivery of the notices and disclosures



--------------------------------------------------------------------------------



 
[exhibit1026302019009.jpg]
electronically from us. How to contact FLG Partners: You may contact us to let
us know of your changes as to how we may contact you electronically, to request
paper copies of certain information from us, and to withdraw your prior consent
to receive notices and disclosures electronically as follows: To contact us by
email send messages to: jeff@flgpartners.com To advise FLG Partners of your new
e-mail address To let us know of a change in your e-mail address where we should
send notices and disclosures electronically to you, you must send an email
message to us at jeff@flgpartners.com and in the body of such request you must
state: your previous e-mail address, your new e-mail address. We do not require
any other information from you to change your email address.. In addition, you
must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the
DocuSign system. To request paper copies from FLG Partners To request delivery
from us of paper copies of the notices and disclosures previously provided by us
to you electronically, you must send us an e-mail to jeff@flgpartners.com and in
the body of such request you must state your e-mail address, full name, US
Postal address, and telephone number. We will bill you for any fees at that
time, if any. To withdraw your consent with FLG Partners To inform us that you
no longer want to receive future notices and disclosures in electronic format
you may: i. decline to sign a document from within your DocuSign session, and on
the subsequent page, select the check-box indicating you wish to withdraw your
consent, or you may; ii. send us an e-mail to jeff@flgpartners.com and in the
body of such request you must state your e-mail, full name, US Postal Address,
and telephone number. We do not need any other information from you to withdraw
consent.. The consequences of your withdrawing consent for online documents will
be that transactions may take a longer time to process.. Required hardware and
software Operating Systems: WindowsÂ® 2000, WindowsÂ® XP, Windows VistaÂ®; Mac
OSÂ® X Browsers: Final release versions of Internet ExplorerÂ® 6.0 or above
(Windows only); Mozilla Firefox 2.0 or above (Windows and Mac); Safariâ„¢ 3.0 or
above (Mac only) PDF Reader: AcrobatÂ® or similar software may be required to
view and print PDF files Screen Resolution: 800 x 600 minimum Enabled Security
Settings: Allow per session cookies ** These minimum requirements are subject to
change. If these requirements change, you will be asked to re-accept the
disclosure. Pre-release (e.g. beta) versions of operating systems and browsers
are not supported. Acknowledging your access and consent to receive materials
electronically



--------------------------------------------------------------------------------



 
[exhibit1026302019010.jpg]
To confirm to us that you can access this information electronically, which will
be similar to other electronic notices and disclosures that we will provide to
you, please verify that you were able to read this electronic disclosure and
that you also were able to print on paper or electronically save this page for
your future reference and access or that you were able to e-mail this disclosure
and consent to an address where you will be able to print on paper or save it
for your future reference and access. Further, if you consent to receiving
notices and disclosures exclusively in electronic format on the terms and
conditions described above, please let us know by clicking the â€˜I agreeâ€™
button below. By checking the â€˜I agreeâ€™ box, I confirm that: • I can access
and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF ELECTRONIC CONSUMER
DISCLOSURES document; and • I can print on paper the disclosure or save or send
the disclosure to a place where I can print it, for future reference and access;
and • Until or unless I notify FLG Partners as described above, I consent to
receive from exclusively through electronic means all notices, disclosures,
authorizations, acknowledgements, and other documents that are required to be
provided or made available to me by FLG Partners during the course of my
relationship with you.



--------------------------------------------------------------------------------



 